Citation Nr: 1244269	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-29 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for right ankle disorder, including arthritis.

3.  Entitlement to service connection for a right shoulder disorder. 

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a right hip disorder. 

6.  Entitlement to service connection for a left hip disorder. 

7.  Entitlement to service connection for residuals of a right foot injury.  

8.  Entitlement to service connection for a heart disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1952 to December 1953.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that on his June 2010 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested a hearing before the Board.  However, the Veteran failed to appear at his scheduled hearing in July 2012.  Accordingly, the Board is proceeding as though he withdrew this hearing request because the Veteran neither filed for a postponement of his hearing nor  provided documentation showing good cause for his failure to appear.  38 C.F.R. § 20.704(d) (2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  An unappealed July 1981 rating decision denied service connection for a back disorder because there was no medical or other competent evidence showing the Veteran had a chronic back disability.  

2.  The additional evidence received since that July 1981 decision is either cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate this claim, and does not raise a reasonable possibility of substantiating this claim.

3.  The Veteran does not currently have a right ankle disorder, including arthritis.

4.  The Veteran does not currently have a right shoulder disorder.

5.  The Veteran does not currently have a left shoulder disorder.

6.  The Veteran does not currently have a right hip disorder.

7.  The Veteran does not currently have a left hip disorder.

8.  The Veteran does not currently suffer from residuals of a right foot injury. 

9.  The Veteran did not suffer from a heart disorder during his active service or for many years thereafter.

10.  There is no competent evidence establishing or indicating a nexus between any currently diagnosed heart disorder and his active service. 


CONCLUSIONS OF LAW

1.  The July 1981 rating decision denying service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2012).  

2.  New and material evidence has not been received since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The criteria for service connection for right ankle arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

4.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

5.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

6.  The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

7.  The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

8.  The criteria for service connection for residuals of a right foot injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

9.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  The RO notified the Veteran in December 2009, at the time he filed his claims for service connection, of the evidence and information necessary to substantiate his claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  This notice also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra, the preferred sequence.  

The December 2009 letter also included apprising him of the deficiencies in the evidence when his claim for a back disorder was previously considered and denied, so he would have the opportunity to submit additional evidence and/or argument in response addressing these prior evidentiary shortcomings.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained, relevant to these claims.  

The Board notes that the Veteran did not undergo VA examinations germane to any of his claims on appeal, but also finds that such examinations are not required.  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates that there may be a nexus between the current disability and any service related incident, then the Board may order an RO to have a claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, there is no competent indication that any of the Veteran's claims could be related to service.  Without such an indication, the Board may consider the medical records already in the file without requiring VA examinations.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  New and Material Evidence

By way of background, the Board observes that the RO denied entitlement to service connection for a back disorder in a July 1981 rating decision on the basis that there was no evidence the Veteran suffered from a chronic back disability.  He did not appeal this decision and, as such, became final.  

In this regard, rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). 

In July 1981, the Veteran was advised of the RO's decision and his appellate rights.  However, no further communication was received from the Veteran pertaining to this claim until December 2009, when he filed his claim to reopen.  Therefore, the July 1981 rating decision is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103(2012).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a back disorder was received prior to the expiration of the appeal period stemming from the July 1981 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) . 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran repeatedly has alleged that his back disorder began while he was in the military as result of a motor vehicle accident.  The Veteran's service treatment records (STRs) include one complaint of a back ache, but no specific findings of an injury as a result of a motor vehicle accident.  Additionally, since his military service, VA treatment records from November 1975 to July 2011 fail to indicate the Veteran has complained of or been treated for a back disorder, of any kind, much less received a diagnosis of a back disorder.  Additionally, the Veteran has not submitted any private treatment records or lay statements in support of his claim to establish he currently suffers from a back disorder.  

Thus, none of the VA treatment records from November 1975 to July 2011 show the Veteran currently suffers from a back disorder, which was the basis of that prior denial of this claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, there is no new and material evidence to reopen the claim and the petition must be denied.  38 C.F.R. § 3.156.  Furthermore, in the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

II.  Service Connection Claims

The Veteran alleges his right ankle, bilateral shoulder, bilateral hip, right foot injury, and heart disorders are all the result of his military service.  Specifically, the Veteran states he was injured during a motor vehicle accident in service and, as a result of the stress he has suffered due to these disabilities, he had a heart attack in April 2009.  

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).
App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Arthritis will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the Veteran's favor.  38 CFR § 3.102.  

In this particular case at hand, there is no competent and credible evidence of current disabilities pertaining to the Veteran's right ankle, right shoulder, left shoulder, right hip, left hip, and right foot.  A current disability is the first requirement of any service connection claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ((in the absence of proof of the presently claimed disability, there can be no valid claim); Degmetich v. Brown, 8 Vet. App. 208 (1995)(holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

As stated, the Veteran contends he was injured in a motor vehicle accident in service, when his vehicle was hit on the left side by another vehicle, which caused the car to overturn.  At that time, he injured his shoulder, hip, back, and broke his right foot.  The Veteran claims he was treated for these injuries at the U.S. Naval Hospital in San Diego, California.  In a June 2011 letter received from the U.S. Naval Hospital, however, it was reported no records pertaining to the Veteran's alleged treatment were located.  Additionally, even if the Veteran was injured in a motor vehicle accident, as he asserts, the Board notes that the mere fact of an in-service disease or injury is not enough.  There must be chronic disability resulting from that disease or injury.  

The Veteran has received treatment records from VA medical centers dating from November 1975 to July 2011.  These contain no evidence the Veteran has the claimed orthopedic disorders.  The only discussion concerning any of the Veteran's orthopedic claims pertains to his shoulders, and is noted as "pain in joint involving shoulder region."  However, pain alone does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Veteran is certainly competent to proclaim having experienced relevant symptoms concerning his right and left shoulders, right and left hips, right ankle, and right foot during and since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc).  However, in this case he has not specifically described any current symptomatolgy pertaining to his claims, aside from pain.  Thus, there is no competent lay evidence for these claimed disorders.

Additionally, there is no medical evidence showing current diagnoses of any of the Veteran's claimed orthopedic disorders.  As noted above, no diagnoses are shown in any of the post-service treatment records.  

Entitlement to service-connected benefits is specifically limited to cases where there is a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no evidence of current disabilities concerning the right ankle, right shoulder, left shoulder, right hip, left hip, and residuals of a right foot injury, service connection is not warranted.  

Concerning the Veteran's heart disorder claim, his VA treatment records do note diagnoses of hypertension and coronary artery disease, and also show relevant symptoms including pain and tightness in his chest.  Consequently, the determinative issue is whether the Veteran's heart disorder is somehow attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Unfortunately, there is simply no competent evidence of record establishing this required connection.

Regarding in-service incurrence of a relevant disease or injury, the Veteran's STRs do not show any complaints, diagnoses, or treatment for any heart disorders or relevant symptomatology, including shortness of breath or tightness of the chest.  Therefore, these records provide evidence against in-service incurrence of a heart disorder.  See Struck v. Brown, 9 Vet. App. 145 (1996).

In fact, the Board notes that the only evidence in support of the Veteran's claim is his own substantiated beliefs that his heart disorder is due to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  

It is self evident that the diagnosis and etiology of the Veteran's heart disorders, including hypertension and coronary artery disease, are complex medical questions, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disability and military service is likewise complex in nature.  Woehlaert, supra.  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  

There is simply no competent evidence of a nexus between the Veteran's current heart disorder and his active service.  The Veteran's VA treatment providers have not found that there is a causal link between the Veteran's heart disorder and his active service.  To the extent that the Veteran contends that such a link exists, the Board again finds that he is not competent to do so.  

Finally, the Board notes that the Veteran does not meet the criteria for service connection based on a continuity of symptomatology analysis.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("An alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.").

Under 38 C.F.R. § 3.303(b), continuity of symptomatology may be used to support a claim for service connection.  In such instances, the second and third criteria for service connection can be satisfied if the Veteran presents: (a) evidence that a condition was noted during service or a presumptive period; (b) evidence of post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  McCormick v. Gober, 14 Vet. App. 39, 49-50 (2000) (citing 38 C.F.R. § 3.303(b) ); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In his statements to the RO, the Veteran argues that his heart disorder is due to his military service, and the injuries he suffered therein. 

The medical evidence of record, however, belies this contention.  The earliest evidence of the Veteran's complaining of any heart related symptoms is in a January 1981 VA treatment record.  Therefore, the earliest he suffered from any potentially 
heart-related symptoms comes in 1981, some 29 years after the Veteran's service.  Given that records of his treatment for other conditions immediately following his active service have been obtained but do not show the Veteran suffering from such symptoms, the Board finds no evidence of post-service continuity of symptomatology for a heart disorder. 

Also, in making its decision, the Board may consider the length of the period following service where the Veteran did not report the symptoms being complained of in the present issue.  Maxson v. Gober, 230 F.3d 1130, 1133 (Fed. Cir. 2000). 

Here the evidence suggests the Veteran suffered from chest pain in January 1981.  Additionally, the Veteran states he had a heart attack in April 2009, which, he believes, is attributable to the stress involved with suffering from pain attributable to his orthopedic injuries.  The Board finds this 28 and 56 year lag, respectively, to be probative evidence against the Veteran's claim.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for right ankle arthritis, right shoulder disorder, left shoulder disorder, right hip disorder, left hip disorder, residuals of a right foot injury, and heart disorder.  And inasmuch as the preponderance of the evidence is against these claims, there is no reasonable doubt to resolve in his favor, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R § 3.102. 

ORDER

The petition to reopen the claim for service connection for a back disorder is denied.  

Entitlement to service connection for right ankle arthritis is denied.  

Entitlement to service connection for a right shoulder disorder is denied.  

Entitlement to service connection for a left shoulder disorder is denied.  

Entitlement to service connection for a right hip disorder is denied.  

Entitlement to service connection for a left hip disorder is denied.  

Entitlement to service connection residuals of a right foot injury is denied.  

Entitlement to service connection for a heart disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


